Citation Nr: 0843793	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2008, the veteran and his wife testified before 
the undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the veteran's claim must be remanded for 
additional development.  Review of the claims file shows he 
has been diagnosed as having PTSD.  The veteran's DD Form 214 
reveals that he has not been awarded any medals indicative of 
combat service and his military occupational specialty is not 
indicative of combat service.  Previous to his Board hearing, 
the veteran had not provided specific information regarding 
his claimed stressors for the RO to attempt verification.  
During his hearing, the veteran provided testimony and 
submitted a written statement, in which he detailed numerous 
events and provided details with which the RO could attempt 
verification.

The veteran has stated that he was in B Company, 501st 
Engineer Battalion.  He was in Vietnam from January 17, 1968 
to January 16, 1969.  The veteran stated he was stationed at 
the north end of Long Binh.

First, the veteran indicated that his unit was involved in 
the Tet Offensive.  On January 30, 1968, and January 31, 
1968, they incurred rocket and mortar attacks.  The chaplain 
attached to his unit was injured.

On February 18, 1968, the veteran witnessed an explosion when 
there was an ammunition dump.  He was less than a half mile 
away and witnessed several firefighters killed through his 
binoculars.

Finally, the veteran indicated that in June 1968, he was 
driving a truck and hit a civilian, either injuring or 
killing him.

Since the veteran has provided new details, including dates 
and locations, of his stressful events, the Board finds that 
a remand is necessary for the RO to attempt to verify these 
events.  If any such event is verified, the veteran should be 
afforded a VA examination to determine if he has PTSD that is 
related to any verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
veteran's claimed stressors.  If 
appropriate, this should include referring 
the claim to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
Any contacted agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

2.  If any stressor is corroborated, the 
veteran should be afforded a VA 
examination to ascertain whether any 
psychiatric disorder is currently 
manifested and, if so, the appropriate 
diagnosis thereof.  If PTSD is diagnosed, 
the examiner should identify the verified 
stressor(s) that form the basis for that 
diagnosis.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

